Title: From Thomas Jefferson to Edmund Bacon, 29 November 1820
From: Jefferson, Thomas
To: Bacon, Edmund


Dear Sir
Pop. For.
Nov. 29. 20
Your’s of the 21st came to hand yesterday you have done right in having the safety gate finished, and at any moment when the convenience of the great mill shall admit, it should be laid down, as we know not when a fresh may put us into danger. should mr Meeks be gone, get mr Gilmore to direct it, and indeed I would at any rate rather have it done under his direction. I must get you to look out for a successor to Meeks, and engage him on the best terms you can. in the mean time employ James & Beverly in dressing timber for the coopers under your own superintendance. I salute you with my best wishes.Th: Jefferson